Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 18, 2017

The Court of Appeals hereby passes the following order:

A17A0893. JAMES BENJAMIN HARRIS v. THE STATE.

      In 2012, James B. Harris pled guilty to several offenses, including child
molestation, and the trial court sentenced him to a total of 15 years, with 12 years to
serve.1 In 2015, Harris appealed the denial of his motion to vacate a void sentence.
We dismissed the appeal on the basis that Harris had not raised a valid void sentence
claim. See Case Number A15A1515, dismissed June 5, 2015. In 2016, Harris filed a
second Motion to Vacate Void Sentence. The trial court dismissed the motion, and
Harris filed this appeal. Once again, we lack jurisdiction.
      As we have already informed Harris, a trial court has limited authority to
modify a sentence after it is imposed. Once the one-year statutory period for
modifying a sentence under OCGA § 17-10-1 (f) has expired, the trial court may only
modify a sentence if it is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483)
(2004). And a sentence is void only if it imposes punishment that the law does not
allow. Von Thomas v. State, 293 Ga. 569, 571 (2) (748 SE2d 446) (2013).
      In a novel legal argument, Harris suggests that OCGA § 17-10-6.2 (b)
mandates the trial court sentence him only to the five year minimum to serve with the
remainder of his sentence on probation. Five years, however, is the mandatory
minimum rather than the mandatory sentence. See OCGA §§ 16-6-4 (4);17-10-1 (f);
see also New v. State, 327 Ga. App. 87, 108 (5) (755 SE2d 568) (2014). Accordingly,


      1
        Harris sought to file an out-of-time appeal from his plea. The trial court
denied the motion for out-of-time appeal, and we affirmed the ruling. See Harris v.
State, 325 Ga. App. 568 (754 SE2d 148) (2014).
Harris did not raise a colorable argument that his sentence is void, and the trial court’s
denial of his motion is not subject to direct appeal. See Frazier v. State, 302 Ga. App.
346, 348 (691 SE2d 247) (2010).
      Furthermore, Harris has already raised a void sentence claim in this Court. The
law of the case rule precludes him from relitigating this issue notwithstanding the fact
that his prior appeal was dismissed. See Paradise v. State, 321 Ga. App. 371, 373
(740 SE2d 238) (2013). For these reasons, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/18/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.